 150325 NLRB No. 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On review of the record, we agree with the Respondent that theevidence does not support the judge™s finding that Union Vice Presi-
dent John Feaster made an implied request to bargain when he in-
quired of the Respondent™s officials concerning the extent of the
pending unilateral termination of the parties™ paycheck-cashing prac-
tice. However, we agree with the judge that the same factual sce-
nario, especially the Respondent™s negative reply to Feaster, supports
the judge™s additional finding that the announced unilateral change
was a fait accompli, and thus any bargaining request by the Union
would have been futile.Chairman Gould finds it unnecessary to pass on the judge™s find-ing that Feaster made an implied request to bargain when he in-
quired of the Respondent™s officials concerning the pending change
in the parties™ paycheck-cashing practice and whether employees
would be receiving additional time to cash their checks. However,
he agrees with the judge and his colleagues that this incident, espe-
cially the Respondent™s negative reply to Feaster, supports the find-
ing that the announced unilateral change was a fait accompli.2In Chairman Gould™s view, NLRB v. Postal Service has no appli-cation here. He expresses no view with respect to the correctness of
the court™s analysis in that case.3Member Higgins also relies on his concurring opinion in BurnsInternational Security Services, 324 NLRB 485 (1997).AT&T Corp. and Communications Workers ofAmerica, Local 1110, AFLŒCIO. Case 2ŒCAŒ29133November 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn July 16, 1997, Administrative Law Judge Mi-chael A. Marcionese issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the Charging Party filed a brief opposing the Re-
spondent™s exceptions.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs, and has decided to affirm the judge™s rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order.In adopting the judge™s conclusions, we note thatNLRB v. Postal Service, 8 F.3d 832 (D.C. Cir. 1993),does not require a different result.2In that case, unlikehere, there was no past practice, and the unilateral em-
ployer action was privileged by the management-rights
clause of the contract. Here, there was a long observed
past practice of the Respondent™s providing paycheck-
cashing services, and permitting the employees to cash
their checks during working time. The Respondent uni-
laterally ended those practices.The Respondent contends, inter alia, that the partieshave contractually agreed to an exclusive means for
terminating local practices, and that the issue here is
thus covered by the contract. It submits that the par-
ties™ letter of understanding on local agreements ap-
plies here. But, it is clear, as the judge concluded, that
the Respondent did not follow its procedures prior to
ending the paycheck-cashing service during working
time. That is, the Respondent did not give the required45-day written notice, which notice would have giventhe Union the opportunity to ‚‚initiate negotiations.™™
Thus, the local agreement provision does not (either
through a ‚‚waiver™™ analysis or a ‚‚contract coverage™™
analysis) privilege the Respondent™s conduct. There-
fore, our decision is consistent with NLRB v. PostalService.3We also reject the Respondent™s defense that it wasprivileged to end its paycheck-cashing service because
the State of New York repealed its law requiring some
accommodation for employees to be paid in cash. The
repeal of the law did not mean that the Respondent
was required to end its practice. The issue of whether
it would or would not end the practice should have
been resolved in bargaining.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, AT&T Corp., New York,
New York, its officers, agents, successors, and assigns,
shall take the action set forth in the Order.Judith J. Chang, Esq., for the General Counsel.James D. Cutlip, Esq., for the Respondent.Kent Y. Hirozawa, Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASEMICHAELA. MARCIONESE, Administrative Law Judge.This case was tried in New York, New York, on May 19,
1997. The Charging Party (Local 1110) filed the charge on
February 15, 1996, and the complaint was issued December
17, 1996.The complaint alleges that the Respondent violated Section8(a)(5) and (1) of the Act, on or about October 20, 1995, by
unilaterally discontinuing its practices of providing employ-
ees with check-cashing services and the opportunity to cash
their paychecks on working time. The Respondent, in its an-
swer, denied these allegations but admitted that it provided
check-cashing services to employees in the State of New
York in compliance with the laws of New York State.At the hearing, the parties stipulated that the Communica-tions Workers of America (CWA), rather than the Charging
Party, was the 9(a) representative of the Respondent™s em-
ployees involved in this proceeding and the signatory to the
collective-bargaining agreement. Based on this stipulation,
the Respondent moved to dismiss the complaint on the
ground that the Board lacked jurisdiction to hear the com-
plaint because the proper party (CWA) had not filed the un-
derlying charge within 6 months of the alleged unfair labor
practice. I denied the motion at the hearing and the Respond-
ent has renewed its motion in its posthearing brief. The Act
does not require that an unfair labor practice charge be filed
only by the certified or recognized bargaining representative.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00150Fmt 0610Sfmt 0610D:\NLRB\325.013APPS10PsN: APPS10
 151AT&T CORP.1The court reporter has mistakenly indicated in the transcript thatthe R. Exhs. 3 and 4 were received into evidence. Although these
exhibits were marked for identification and shown to a witness, they
were never offered into evidence. Moreover, these exhibits were
never properly authenticated by the witness nor was there a stipula-
tion as to their authenticity. Accordingly, the record will be cor-
rected to strike the R. Exhs. 3 and 4.2An ‚‚in-charge™™ is a unit employee who is vested with some un-identified additional responsibilities, apparently to assist the super-
visor or manager.The Respondent conceded at the hearing that anyone can filea charge with the Board in order to initiate an investigation.
Contrary to the Respondent™s assertion on brief, the amend-
ment of the complaint™s paragraphs regarding recognition, the
appropriate unit and 9(a) status did not substitute CWA for
the Charging Party nor change the filing date of the underly-
ing charge. Moreover, the evidence adduced at the hearing
establishes that the Charging Party has been explicitly dele-
gated, through the collective-bargaining agreement, the au-
thority to represent unit employees on the local level. Ac-
cordingly, I affirm my earlier ruling denying the Respond-
ent™s motion to dismiss.On the entire record,1including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel, the Respondent, and the Charg-
ing Party, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a New York corporation, provides inter-state telephone communications and other products and serv-
ices to individuals and commercial customers at various loca-
tions, including the facilities located at 32 Avenue of the
Americas (Sixth Avenue) and 33 Thomas Street in New
York, New York, and at 1444 Jericho Turnpike, in Hunting-
ton, New York, that are involved in the instant case. The Re-
spondent annually derives gross revenues valued in excess of
$100,000 and purchases and receives at its New York facili-
ties goods and services valued in excess of $50,000 directly
from suppliers located outside New York State. The Re-
spondent admits and I find that it is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Charging Party Union is a labor orga-
nization within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The Respondent has recognized CWA as the exclusivecollective-bargaining representative of various units of its
employees on a nationwide basis for many years. The current
collective-bargaining agreement between the Respondent and
CWA is effective May 28, 1995, through May 30, 1998, and
covers, inter alia, the telephone operators, teleconference spe-
cialists, and account representatives employed at the three fa-
cilities involved here. Employees at those facilities are rep-
resented on the local level by the Charging Party, Local
1110.There is no dispute that, for many years, the Respondentprovided check-cashing services for its employees. These
services were provided in order to comply with a New York
state law, i.e., Section 192 of the New York State labor law,
which provided in pertinent part:The wages of an employee shall be paid in cash; pro-vided, however that the commissioner may permit an
employer to pay wages of an employee by check if the
employer furnishes satisfactory proof to the Commis-
sioner of his financial responsibility and gives reason-
able assurance that such checks may be cashed by the
employees without difficulty and for the full amount for
which they are drawn.This law was repealed effective July 1, 1994.Guidelines issued by the state labor department while thelaw was in effect indicate that it was the employer™s respon-
sibility to provide a check-cashing arrangement under which
workers may cash their checks without ‚‚difficulty.™™ While
these guidelines contain examples of situations in which the
commissioner would find that ‚‚difficulty™™ exists, they ex-
plicitly do not cover all situations that might arise. According
to the guidelines, the labor department applied the principle
‚‚that when an employee is paid wages by check, the em-
ployee should remain in substantially as good position as
though receiving wages in cash.™™The Respondent incorporated verbatim into its labor rela-tions manual the labor department™s guidelines, including the
specific examples of situations which would cause ‚‚dif-
ficulty™™ for employees. These guidelines, which essentially
became the Respondent™s personnel policy, provide, inter
alia, that an employee shall not be obliged to incur carfare
in order to get to a check-cashing facility or to pay a fee to
a check cashier; that an employee shall not be obliged to lose
a substantial amount of uncompensated time, i.e., 15 minutes
or more, in order to cash the paycheck; and that a check-
cashing arrangement may not interfere with an employee™s
meal period to the extent it decreases the meal period to less
than 30 minutes. Alexis Lynch, the Respondent™s labor rela-
tions manager with jurisdiction over the employees involved
here, testified that the Respondent had provided check-cash-
ing services pursuant to the law™s requirements at least as
long as she had been a manager, i.e., 9 years. The page from
the labor relations manual setting forth this policy is dated
December 1982.The General Counsel offered the testimony of two wit-nesses with personal knowledge to establish how this policy
was applied in practice. Yvonne Carter, now a business agent
with the Charging Party and previously an operator at the 33
Thomas Street facility, testified that on Friday mornings after
payday a private contractor would come to the facility to
cash employees™ paychecks. Either the in-charge employee or
a manager would make an announcement that check-cashing
services were available and employees wishing to utilize this
service would leave their work station a few at a time and
go to a designated location at the facility, endorse their pay-
check over to the contractor, and receive cash. If an em-
ployee was not going to be at work on the day the contractor
was coming, he or she could sign their check and leave it
with the in-charge employee who would cash the check for
the employee.2Carter testified that on occasions when shewas at the 32 Avenue of the Americas facility to engage in
union business, she was able to cash her paycheck at aVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00151Fmt 0610Sfmt 0610D:\NLRB\325.013APPS10PsN: APPS10
 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3All dates are in 1995 unless otherwise indicated.4Meisel was not called as a witness by the Respondent to con-tradict Feaster™s testimony. Although Lynch did testify for the Re-
spondent, she was not asked about any conversations with Feaster
or other union representatives.5The General Counsel offered the testimony of CWA Staff Rep-resentative Robert Richhart regarding discussions about phasing out
the unit teller/cashier position which occurred in the context of meet-
ings of the ‚‚Workplace of the Future Planning Council,™™ a labor-
management committee. There is no evidence that these
‚‚tellers/cashiers™™ were involved in cashing employees™ paychecks at
the facilities involved here. None of these discussions, according to
Richhart, specifically addressed the check-cashing services provided
to the Respondent™s employees at the facilities involved here and the
Respondent offered no evidence to contradict Richhart. Thus, most
of Richhart™s testimony is irrelevant to the issues in this proceeding.6The Respondent™s counsel specifically disavowed any request todefer these allegations to arbitration under the Board™s Collyer defer-ral policy. In any event, deferral would be inappropriate here be-
cause the issue in dispute is not subject to the binding arbitration
provisions in the parties™ collective-bargaining agreement. CollyerInsulated Wire, 192 NLRB 837 (1971).Chemical Bank branch located on the 13th Floor. She testi-fied that she saw other unit employees cashing their pay-
checks in the same manner. Gail Fletcher, an employee of
the Respondent who has worked as an operator and tele-
conference specialist at the Huntington facility since 1986,
testified that the Respondent also utilized a private contractor
to provide check-cashing services to employees at that facil-
ity. There was a difference in how these services were used
by operators and teleconference specialists. As at Thomas
Street, an announcement was made when the contractor ar-
rived. An operator wishing to use the service would put up
a green ‚‚run out™™ sign, indicating he or she wanted to take
a break to cash their paycheck. The in-charge employee
would then release two or three operators at a time to cash
their checks. The practice for teleconference specialists dif-
fered in that the specialists who wished to use the check-
cashing service would endorse their check, put it in an enve-
lope, and sign a log book and leave the envelope with one
employee designated to cash the checks. That employee
would then go to the check-cashing contractor, cash every-
one™s checks, and return the envelopes with the cash in them
to the individual employees.According to Local 1110 President Gladys Finnegan-Einterz, she first became aware of a change in check-cashing
services in September 1995,3through a telephone call fromthe union steward at the Huntington facility who told her that
unit employees there were told that check-cashing services
were being discontinued. Similar reports were received
around the same time by Local 1110™s vice president, John
Feaster, and business agent Carter from employees and union
stewards at Thomas Street. Feaster confirmed through tele-
phone conversations with Barbara Meisel, a second-level
manager at that facility and an admitted supervisor, and
Alexis Lynch, that these reports were true. Feaster testified
that Meisel told him the reason for the change was budg-
etary. Feaster questioned Meisel why the Union had not been
notified of this change and asked both Meisel and Lynch if
the Respondent would provide employees with additional
time to cash their paychecks and both said no.4Carter spoketo another manager at the Thomas Street facility, Gloria
Cochran, on two occasions about the reports she had re-
ceived. Cochran told Carter she was not aware that check-
cashing services were being discontinued.Finnegan-Einterz, Feaster, and Carter all testified that theyreceived no notice from the Respondent that check-cashing
services were being discontinued before receiving these re-
ports from employees and stewards. On receiving these re-
ports, Local 1110™s officers communicated with International
Union representatives to determine whether any notification
had been sent by the Respondent to the International regard-
ing this change. Finnegan-Einterz and Feaster testified that
various CWA officers told them that they had received no
notice from the Respondent. None of these CWA officials
testified. The Respondent, however, offered no testimony orevidence to show that any formal notice was in fact given,either to CWA or Local 1110.5The complaint alleges and Carter testified that check-cash-ing services were not discontinued until October 20. None of
the Union™s officials who testified made any formal demand
to bargain about the discontinuance of check-cashing services
after learning of the Respondent™s intentions. Local 1110 did
file a grievance which was processed through the third step
of the grievance procedure but was not arbitrated. According
to Local 1110™s witnesses, the grievance was not arbitrated
because the check-cashing services were not part of the col-
lective-bargaining agreement.6The parties apparently agree that a letter of understandingagreed to in 1992 local bargaining between CWA and the
Respondent, which was continued in 1995 negotiations, is
pertinent to the instant dispute. That letter provides as fol-
lows:LOCAL AGREEMENTSLocal agreements, other than those that are specificallyprovided for in the [collective bargaining] Agreement,
that violate the provisions of the Agreement will be
null and void immediately upon the effective date of
the Agreement. Other local agreements will continue to
effect unless and until either party gives 45-days writ-
ten notice of their termination. During the 45-day pe-
riod, either party may initiate negotiations pursuant to
Article 2 (Collective Bargaining), paragraph 2.10 of the
1992 Agreement. If no agreement is reached during the
45-day period, the local agreement will no longer be ef-
fective and binding upon either Company or the Union.Although included in the bound collective-bargaining agree-ment ‚‚for the parties™ convenience,™™ the above letter is not
part of the collective- bargaining agreement. (See G.C. Exh.
2 at pp. 201 and 360.)The Respondent offered into evidence a series of griev-ances Local 1110 filed in August 1991 on behalf of unit em-
ployees at the Huntington facility seeking 15 minutes paid
time as reimbursement for having to cash paychecks on their
own time on an occasion when the check-cashing service
was not available during normal business hours. These griev-
ances were resolved at third step on February 21, 1992, by
the Respondent™s agreement to provide the affected employ-
ees with 15 minutes paid time to use at their discretion. In
a letter memorializing the resolution, the Respondent™s rep-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00152Fmt 0610Sfmt 0610D:\NLRB\325.013APPS10PsN: APPS10
 153AT&T CORP.resentative Lynch referred to section 192 of New York StateLaw and the 45-day notice provision quoted above for
changing local policy.The record establishes and I find that the Respondent hada longstanding practice of providing check-cashing services
for its employees, including unit employees, that this practice
was established in order to comply with a state law, and that
the practice was discontinued after the law was repealed. The
testimony of the General Counsel™s witnesses that neither
Local 1110 nor the CWA was given formal advance notice
of this change is uncontradicted. The Respondent contends it
had no obligation to notify and bargain with the Union be-
fore discontinuing check-cashing services because this prac-
tice was not established through collective bargaining, but
rather by force of law. Under this theory, when the law was
repealed, the Respondent was free to unilaterally discontinue
the service it mandated.Under the Act, before an employer may effect a materialand substantial change in its employees™ wages, hours, and
other terms and conditions of employment, it must notify the
employees™ collective-bargaining representative and afford
the representative an opportunity to bargain about the
change. NLRB v. Katz, 369 U.S. 736 (1962); and Daily Newsof Los Angeles, 315 NLRB 1236, 1237Œ1238 (1994), enfd.73 F.3d 406 (D.C. Cir. 1996). The notice given to the union
must be more than a fait accompli and must be sufficient to
afford a meaningful opportunity to bargain before the change
is implemented. Mercy Hospital of Buffalo, 311 NLRB 869,873 (1993); Intersystems Design Corp., 278 NLRB 759(1986); and Ciba-Geigy Pharmaceuticals Division, 264NLRB 1013, 1017 (1982), enfd. 722 F.2d 1120 (3d Cir.
1983). Once the union is on notice regarding a proposed
change, however, it must act with due diligence to request
bargaining or be deemed to have waived its rights by inac-
tion. Kansas Education Assn., 275 NLRB 638 (1985); andCity Hospital of East Liverpool, 234 NLRB 58 (1978).The Respondent™s practice of providing its employees withfree check-cashing services, or time during working hours to
cash their paychecks is a mandatory subject of bargaining be-
cause it relates to wages, hours, and terms and conditions of
employment. The practice involved the manner in which em-
ployees received their pay, and the ability to cash their
checks for free during working time provided an economic
benefit to the employees arising out of their employment.
Sheraton Hotel Waterbury, 312 NLRB 304, 307 (1993); andSands Motel, 280 NLRB 132, 143 (1986) (Board adopted theadministrative law judge™s finding that check-cashing privi-
leges were mandatory subject of bargaining). See also Som-erville Mills, 308 NLRB 425 (1992), where the Board adopt-ed the decision of the administrative law judge that the hour
at which employees receive their paycheck constitutes a
mandatory subject of bargaining.I further find, contrary to the Respondent™s argument onbrief, that the change in the Respondent™s practice was mate-
rial, substantial, and significant. Cf. Litton Systems, 300NLRB 324, 331Œ332 (1990). As a result of this change, em-
ployees would be required to cash their paychecks on their
own time at their own expense. It should be noted that, pre-
viously, the Respondent had awarded employees 15 minutes
of paid time when the check-cashing service was unavailable.
This is a significant benefit which is no longer available. Al-
though the Respondent in its brief cited alternatives such asdirect deposit which might lessen the difficulties for employ-ees who can no longer cash their checks at work, it offered
no evidence at the hearing in support of this contention. In
any event, such alternatives are precisely the issues which
could have been discussed in negotiations had the Respond-
ent provided advance notice to the Union regarding its inten-
tion to discontinue check-cashing practices.The fact that the Respondent initially adopted these prac-tices in response to State law is immaterial to the Respond-
ent™s duty to bargain under the National Labor Relations Act
before discontinuing them. The statute itself did not mandateany particular practice or procedure to comply with the gen-
eral requirement that employees paid by check be able to
cash their check ‚‚without difficulty.™™ The labor depart-
ment™s guidelines were just that, examples of situations
where noncompliance with the law would be found. By
adopting those guidelines as its labor relations policy, the
Respondent exercised discretion. Once established, these
policies became terms and conditions of employment for the
Respondent™s employees. Repeal of the New York law meant
that the Respondent was no longer required by the State to
pay by cash, it did not mean that the Respondent could ig-
nore its obligations under Federal law to bargain with its em-
ployees™ representative about the effect of the change in state
law on existing check-cashing practices. See Jones DairyFarm v. NLRB, 909 F.2d 1021, 1027 (7th Cir. 1990); TrojanYacht, 319 NLRB 741, 742Œ743 (1995); and Postal Service,306 NLRB 640 (1992), enf. denied 8 F.3d 832 (D.C. Cir.
1993).Having determined that the Respondent™s discontinuanceof its longstanding check-cashing practices was a subject
over which the Respondent had an obligation to bargain, it
must be decided whether the Union waived its right to bar-
gain by inaction. Although not given formal notice of the
discontinuation of these practices, the Union did have actual
knowledge before the change took effect. Local 1110™s presi-
dent first learned of the change in September, a full month
before the practice was finally discontinued, through reports
from stewards and employees. These reports were subse-
quently confirmed in discussions with the Respondent™s rep-
resentatives Meisel and Lynch. There is no dispute that no
formal demand to bargain was made. However, the union™s
vice president, Feaster, did question the Respondent™s rep-
resentative Lynch regarding the change and whether employ-
ees would be receiving additional time to cash their checks.
This constitutes an implied request to bargain, at least with
respect to the effects of the change. See Legal Aid Bureau,319 NLRB 159 fn. 2 (1995).Moreover, the Board has long held that, where an em-ployer announces changes as a fait accompli, it would be a
futile gesture for the union to request bargaining. S & ITransportation, 311 NLRB 1388 fn. 1 (1993); Mercy Hos-pital of Buffalo, supra; Ciba-Geigy Pharmaceuticals Division,supra; and Insulating Fabricators, 144 NLRB 1325, 1332(1963). Here, the Respondent announced the discontinuance
of check-cashing services directly to employees, indicating
that this action was due to a change in state law. Implicit in
this statement is the suggestion that the change is not nego-
tiable. Lynch™s immediate rejection of Feaster™s suggestion
that employees be given additional time off to cash their
checks is further evidence that a formal request to bargainVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00153Fmt 0610Sfmt 0610D:\NLRB\325.013APPS10PsN: APPS10
 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™would have been futile because the Respondent intended toimplement the change regardless of the Union™s protest.The Act does not prescribe any specific manner or timingof advance notice of a change in a mandatory subject which
would be deemed sufficient. Here, however, the parties have
bargained and reached agreement on this issue. The 1992
local agreement specifically provides that a party wishing to
terminate a local practice must provide 45 days™ notice in
writing to the other party. The Respondent argues that the
Union was notified in 1992, when the earlier grievance was
resolved at step three, that the Respondent was terminating
this local practice. I can find nothing in the letter from
Lynch memorializing the resolution of the grievance or in
her testimony which supports this contention. On the con-
trary, the resolution of that grievance by the grant of 15 min-
utes™ paid time establishes that the Respondent recognized
that its check-cashing practices were a local agreement sub-
ject to the 45-day notice requirement. Significantly, the Re-
spondent continued these practices more than 45 days after
resolution of the grievance. In fact, the Respondent continued
these practices for more than a year after repeal of the New
York law which the Respondent contends mandated them.
Thus, the Respondent™s failure to follow the contractual pro-
cedure for changing this local practice is further evidence of
the Respondent™s refusal to bargain.Based on the above, I find that the Respondent violatedthe Act in the manner alleged in the complaint.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. CWA and Local 1110 are labor organizations within themeaning of Section 2(5) of the Act.3. At all material times, CWA has been the exclusive col-lective-bargaining representative of an appropriate unit of the
Respondent™s employees within the meaning of Section 9(a)
of the Act and Local 1110 has been the contractually des-
ignated local bargaining representative of unit employees em-
ployed at the Respondent™s facilities located at 32 Avenue of
the Americas and 33 Thomas Street in New York, New
York, and 1444 Jericho Turnpike in Huntington, New York.4. By unilaterally discontinuing its practices of providingbargaining unit employees in New York City and Hunting-
ton, New York, with check-cashing services and an oppor-
tunity to cash their paychecks on working time, the Respond-
ent has engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and (1) and Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.In order to remedy the unlawful unilateral change, the Re-spondent shall be ordered to restore the status quo ante by
reinstating the discontinued check-cashing services and/or
providing employees with the opportunity to cash their pay-
checks on working time and to provide the Union with notice
and an opportunity to bargain before making changes in such
terms and conditions of employment.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended7ORDERThe Respondent, AT&T Corp., New York, New York, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a) Unilaterally discontinuing its practice of providingcheck-cashing services and the opportunity for employees to
cash their paychecks during working time without first giv-
ing notice and an opportunity to bargain to the Communica-
tions Workers of America, Local 1110, AFLŒCIO as collec-
tive-bargaining representative of the employees in the bar-
gaining unit described in article 1, section 2, and articles 32Œ
42 of the May 28, 1995 collective-bargaining agreement who
are employed at the Respondent™s 32 Avenue of the Ameri-
cas and 33 Thomas Street, New York, New York, and 1444
Jericho Turnpike, Huntington, New York facilities.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Restore the check-cashing services and/or provide unitemployees in the facilities involved herein with the oppor-
tunity to cash their paychecks during working time, as pre-
viously provided, and bargain collectively with the Union as
exclusive collective-bargaining representative of the employ-
ees in the unit described above with respect to check-cashing
procedures and other terms and conditions of employment.(b) Within 14 days after service by the Region, post at its32 Avenue of the Americas and 33 Thomas Street, New
York, New York, and 1444 Jericho Turnpike, Huntington,
New York facilities copies of the attached notice marked
‚‚Appendix.™™8Copies of the notice, on forms provided bythe Regional Director for Region 2, after being signed by the
the Respondent™s authorized representative, shall be posted
by the the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places includ-
ing all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that, during the
pendency of these proceedings, the the Respondent has gone
out of business or closed any of the facilities involved in
these proceedings, the the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all current
employees and former employees employed by the the Re-
spondent at any time since February 15, 1996.(c) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsibleVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00154Fmt 0610Sfmt 0610D:\NLRB\325.013APPS10PsN: APPS10
 155AT&T CORP.official on a form provided by the Region attesting to thesteps that the the Respondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
unilaterally discontinue our practice of pro-viding check-cashing services and the opportunity for em-
ployees to cash their paychecks during working time without
first giving notice and an opportunity to bargain to Commu-
nications Workers of America, Local 1110, AFLŒCIO as the
collective-bargaining representative of our unit employees
employed at 32 Avenue of the Americas and 33 Thomas
Street, New York, New York, and 1444 Jericho Turnpike,
Huntington, New York.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
restore the check-cashing services and provideemployees with the opportunity to cash their paychecks dur-
ing working time, as previously provided, and bargain collec-
tively with the Union with respect to these check-cashing
procedures before making any changes to them.AT&T CORP.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00155Fmt 0610Sfmt 0610D:\NLRB\325.013APPS10PsN: APPS10
